Where a defendant knowingly, voluntarily, and intelligently waives the right to appeal as part of a plea agreement, the waiver will be upheld (see People v Ramos, 7 NY3d 737 [2006]; People v Lopez, 6 NY3d 248 [2006]; People v Kemp, 94 NY2d 831, 833 [1999]; cf. People v Bradshaw, 18 NY3d 257 [2011]). Here, the defendant’s valid and unrestricted waiver of his right to appeal forecloses appellate review of the claim he seeks to raise (see People v Hershko, 88 AD3d 1013 [2011]; People v Walters, 84 AD3d 984 [2011]; People v Watt, 82 AD3d 912, 912 [2011]). Skelos, J.E, Dickerson, Austin and Miller, JJ., concur.